193 F.2d 41
90 U.S.App.D.C. 85
LOSIEAU,v.HUNTER et al.
No. 11040.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 6, 1951.Decided Nov. 29, 1951.

[90 U.S.App.D.C. 86] T. Emmett McKenzie, Washington, D.C., for appellant.
Martin J. McNamara, Jr., Asst. U.S. Atty., Washington, D.C., with whom George Morris Fay, U.S. Atty. at the time the brief was filed, and Joseph M. Howard and William R. Glendon, Asst. U.S. Atty., all of Washington, D.C., were on the brief, for appellees.  Carles M. Irelan, U.S. Atty. at the time of argument, and Joseph F. Goetten, Asst. U.S. Atty., Washington, D.C., also entered appearances on behalf of appellees.
Before EDGERTON, PROCTOR, and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant's petition for a writ of mandamus says he is a prisoner in Leavenworth Penitentiary and eligible for parole; that he twice applied for parole; and that on each occasion he was interviewed for not more than two minutes by a member of the Parole Board and was notified shortly afterwards that his application had been considered and denied.  He was given no reason for these denials.


2
The District Court rightly dismissed the petition.  'A prisoner is released on parole by the United States Board of Parole wholly as a matter of discretion when it is made to appear to said Board, from a report by the proper officers of any United States prison, or upon application by a prisoner for release on parole, 'that there is a reasonable probability that such applicant will live and remain at liberty without violating the laws, and if (when) in the opinion of the board such release is not incompatible with the welfare of society * * * ." Story v. Rives, 68 App.D.C. 325, 329, 97 F.2d 182, 186, certiorari denied 305 U.S. 595, 59 S. Ct. 71, 83 L. Ed. 377.  18 U.S.C. § 4203(a).  Appellant's petition does not assert that the Board failed to consider his applications.


3
Affirmed.